Citation Nr: 1517200	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  12-29 494	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating for gastroesophageal reflux disease (GERD) with gastritis and irritable bowel syndrome (IBS), currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from September 2003 to September 2009.

2.	In March 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted a written request to withdraw her appeal in March 2015, prior to the Board's decision.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


